Title: John Adams to Jonathan Jackson, 1 May 1784
From: Adams, John
To: Jackson, Jonathan


        
          Sir.
          The Hague May 1. 1784.
        
        This day I receiv’d, your kind Letter of the 27 of April, with the two Letters.
        I left England in January, to get some money in Holland to discharge Bills to a very large Amount, drawn at a Venture the like of which will not, I hope be repeated.— I have been here Since that

time and shall go probably in three or four Weeks for Paris, where it would give me great Pleasure to see you. I can give you no Information however, concerning the Determinations at St: James’s or at Annapolis It is equally difficult to divine the System of each of those respectable Places.
        Nothing has been done, respecting the Losses at St: Eustatius, the Dutch Embassadors at Paris, insisted sometime upon a Compensation, and I furnished them with the American Demand, but they were necessitated at last, not only to relinquish their Claims, but to make Cessions, and I suppose our American sufferers must submit to their Losses as well as the Dutch ones.
        If I may presume to be free, I think it a fatal Mistake, in our Policy, to neglect to this time, to send a full Power to some body or other to treat of Commerce, with Great Britain, To whom it is sent may be a matter of Indifference, but the sending it or not, can by no means be so.
        The printed Letters from yourself and Mr: Higginson shall be communicated among respectable Merchants in Amsterdam.
        I hope soon to hear of the arrival of my better moiety, in London, or in the Texel, and then I foresee I shall grow as lazy as any Body would wish me to be. indeed I begin to think that I have broke my Shins and Neck long enough.
        In hopes of seeing you, at the Hague, in London, or Paris, I subscribe myself, your Friend &c.
        
          P.S. By my last Letters Coll: Quincy of Braintree was in great danger from the same disorder which proved fatal to my Father Smith.
        
      